DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 9,290,226) in view of Heeke (10,637,329).

Regarding claim 1, Nitta teaches:  a saddle-type electric vehicle comprising: 
a motor (35, 36) that includes a stator (36) and a rotor (35) and that is driven by a power supply from a battery (23);
a reduction gear (38, 43) that is disposed on one side (the right side) of the motor in a vehicle width direction and that is configured to reduce a speed of an output of the motor; 
an output shaft (44) that extends in the vehicle width direction and that is configured to output power of the motor in which the speed thereof has been reduced by the reduction gear; 
a sprocket  (47) that is fixed to the output shaft and that is disposed on the other side (the left side) of the motor in the vehicle width direction; 

a water jacket (including elements 31a-c, 53,54, 34,  and the coolant passages within/contained by these elements) that is disposed to surround the stator in the accommodating space and that is configured to cool the motor, 
wherein the water jacket comprises a flange section (identified in the annotated version of Fig. 2, below) protruding outward in a radial direction of the stator, the flange section being formed in the water jacket at a side (this side is understood to be the same as the “opposite side”, which is the side on which the claimed sprocket is disposed) opposite to the reduction gear in the vehicle width direction. Additionally/alternatively, it is noted that element 31a of the water jacket reads on the claimed flange section. 

    PNG
    media_image1.png
    798
    694
    media_image1.png
    Greyscale
Relevant elements are best shown in Figs. 1 and 2.  See also the annotated version of Fig. 2, below.

Nitta fails to disclose the coolant being “water”. The claims are understood to require water as coolant, because of the claimed term “water jacket”.  Heeke teaches an electric drive system for a vehicle, having a stator cooled by a cooling jacket. Heeke suggests water and oil are alternative known coolants usable the cooling jacket. See Column 5, lines 50-52. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Nitta with water as a coolant, as suggested by Heeke; the motivation being: water is an effective and inexpensive coolant.

Regarding claim 4, Nitta, as modified, further teaches:  wherein a discharge port (P) configured to discharge cooling water from the water jacket is formed in the housing, and the discharge port is provided on a side surface of the other side of the housing in the vehicle width direction. See the annotated version of Fig. 2, above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta and Heeke as applied to claim 1 above, and further in view of Figuered (US 9,381,802).

Regarding claim 5, Nitta, as modified, teaches grooves in the water jacket for directing coolant flow (see grooves in element 31b, in Fig. 2). Nitta fails to disclose the specific shape of the flow path grooves in the water jacket, and as such, fails to disclose:  wherein a flow path spirally extending around the stator is formed in the water jacket.  Figuered teaches a water jacket having a spirally extending flow path.  See Column 5, lines 22-32. . Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art .

Allowable Subject Matter
Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, Nitta teaches the housing having a first and second member (see the various elements which make up the housing in Fig. 2), however, Nitta fails to teach the arrangement of housing members, flange, and through hole as set forth in Claim 2.
Regarding claim 3, Nitta teaches bearings and gaskets (see bearing and gasket on the supporting the shaft 44 on element 54, for example.  However, Nitta fails to teach the arrangement of gaskets, flange, housing, etc. as set forth in Claim 3.
Regarding claim 6, Nitta teaches cooling an inverter using the same coolant that flows through the cooling jacklet.  However, Nitta at least does not teach the claimed positioning of the inverter relative to the motor set forth by claim 6.
No prior art of record anticipates the limitations of claims 2, 3, and 6. Further, to modify Nitta, or any other reference of record to arrive at the invention of claims 2, 3, and 6 would be unobvious, and improper hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMA K FRICK/            Primary Examiner, Art Unit 3618